Exhibit 10.4

ACCOUNT CONTROL AGREEMENT

ACCOUNT CONTROL AGREEMENT, dated as of November 9, 2016 (this Agreement),
between CM Finance SPV LLC, a limited liability company formed under the laws of
the State of Delaware (the Debtor), Citibank, N.A., a national banking
association acting through its Agency & Trust Division, in its capacity as
security agent for and on behalf of the Secured Parties (in such capacity,
together with its successors in such capacity, the Security Agent) under the
Security Agreement referred to below, Citibank, N.A., in its capacity as
securities intermediary (the Intermediary), and Virtus Group, LP, a Texas
limited partnership, in its capacity as collateral administrator (the Collateral
Administrator, together with the Intermediary, the Collateral Parties).

The parties hereby agree as follows:

 

1. Interpretation

 

1.1 Definitions and Interpretation

Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Security Agreement dated as of the date hereof (the
Security Agreement) between the Debtor and the Security Agent or, if not defined
therein, in the Loan Agreement referred to therein. The principles of
construction and rules of interpretation set forth in Section 1.2 of the Loan
Agreement shall apply, mutatis mutandis, to this Agreement, with each reference
to “this Agreement” in said Section 1.2 being a reference to this Agreement. In
addition, the terms defined in Section 11 will have the meanings therein
specified for the purpose of this Agreement.

 

2. The Accounts

 

2.1 Status of Account and Relationship of Parties

The Intermediary represents and agrees that: (a) it has established and is
maintaining on its books and records account number 11693400, designated the
“Custodial Account” (said account, together with any replacement thereof or
substitution therefor, the Custodial Account) to which all of the Debt
Obligations and certain other items of property that are the subject of this
Agreement shall be credited, (b) it has established and is maintaining on its
books and records account number 11693500, designated the “Principal Collection
Account” (said account, together with any replacement thereof or substitution
therefor, the Principal Collection Account), (c) it has established and is
maintaining on its books and records account number 11693600, designated the
“Interest Collection Account” (said account, together with any replacement
thereof or substitution therefor, the Interest Collection Account, and, together
with the Principal Collection Account, the Collection Accounts) to which Cash
shall be credited by the Intermediary, (d) each of the Accounts is a Securities
Account in respect of which (i) the Intermediary is a Securities Intermediary
and (ii) the Security Agent is the Entitlement Holder, and (e) all property
delivered to the Intermediary pursuant to the Security Agreement will be
promptly credited to one of the Accounts. Each Collection Account may include
any sub-accounts thereof established by the Intermediary for administrative
purposes. Any reference to “Principal Collection Account” shall, unless
otherwise expressly provided, include a reference to



--------------------------------------------------------------------------------

any sub-account of the Principal Collection Account. Any reference to “Interest
Collection Account” shall, unless otherwise expressly provided, include a
reference to any sub-account of the Interest Collection Account.

 

2.2 Treatment of Property as Financial Assets

The Intermediary hereby agrees that (a) each item of property (whether cash, a
security, an instrument or any other property whatsoever) standing to the credit
of an Account shall be treated as a Financial Asset and (b) the Intermediary
will treat the Security Agent, as Entitlement Holder, as entitled to exercise
the rights that comprise each Financial Asset credited to an Account, all in
accordance with this Agreement and Sections 8-502 through 8-509 of the UCC.

 

2.3 Form of Securities, Instruments, etc.

All securities and other Financial Assets standing to the credit of an Account
other than cash that are in registered form or that are payable to or to order
shall be (a) registered in the name of, or payable to or to the order of, the
Intermediary, (b) indorsed to or to the order of the Intermediary or in blank or
(c) credited to another securities account maintained in the name of the
Intermediary; and in no case will any Financial Asset standing to the credit of
an Account be registered in the name of, or payable to or to the order of, the
Debtor or indorsed to or to the order of the Debtor, except to the extent the
foregoing have been specially indorsed to or to the order of the Intermediary or
in blank.

 

2.4 Securities Intermediary’s Jurisdiction

The Intermediary agrees that its Securities Intermediary’s Jurisdiction with
respect to each Account is the State of New York.

 

2.5 Conflicts with other Agreements

The parties hereto agree that, if there is any conflict between this Agreement
and any other agreement relating to the Accounts, the provisions of this
Agreement shall control.

 

2.6 Control

Each of the parties hereto hereby agrees and acknowledges that any deposit of
any amount into, and any withdrawal from, either Collection Account shall, at
all times, be made in accordance with and be subject to, Section 3.7 of the Loan
Agreement.

Each Collateral Party agrees that it will comply with Entitlement Orders
originated by the Security Agent, as Entitlement Holder, with respect to the
Accounts and the Financial Assets credited thereto without further consent by
the Debtor.

In addition, unless the Intermediary receives written notice from an Authorized
Representative (as defined below) of the Security Agent (acting solely at the
direction of the Administrative Agent) that an Event of Default has occurred (in
which event the Collateral Parties shall act solely at the direction of the
Security Agent and all withdrawals from either Collection Account shall only be
made in accordance with, and in the priority set out in, Section 3.7(g) of the
Loan Agreement), the Collateral Parties shall follow the instructions of the
Debtor given to the Collateral Administrator and the Intermediary with respect
to the Accounts and the Financial

 

2



--------------------------------------------------------------------------------

Assets credited thereto but only if (i) the Collateral Administrator gives
notice of such instructions of the Debtor to the Administrative Agent (which the
Collateral Administrator shall give within one Business Day after receipt
thereof) and (ii) the Administrative Agent does not give notice to the
Collateral Administrator on or prior to the close of business in New York two
Business Days after receiving notice of such instructions from the Collateral
Administrator that such instructions of the Debtor are inconsistent with the
Security Agreement (including as to the permitted application of funds
contemplated by Section 6.2 of the Security Agreement) or the Loan Agreement;
provided that neither Collateral Party shall be obligated to following such
instructions of the Debtor prior to the end of the two Business Day period
during which the Administrative Agent may give the notice under the foregoing
clause (ii).

 

3. The Collateral Parties

 

3.1 No Change to Accounts; Certain Information

 

  (a) Without 30 days’ prior notice to the Security Agent, the Intermediary will
not change the account number or designation of either Account.

 

  (b) The Collateral Administrator or the Intermediary shall promptly notify the
Security Agent if any person asserts or seeks to assert a Lien, encumbrance or
adverse claim against any portion or all of the property credited to either
Account. The Collateral Administrator or the Intermediary will send copies of
all statements and confirmations for the Accounts simultaneously to the Debtor
and the Security Agent.

 

3.2 Subordination

The Intermediary hereby subordinates to the security interest of the Security
Agent in the Accounts, in all property standing to the credit of the Accounts
and in all Security Entitlements with respect to such property, any and all
statutory, regulatory, contractual or other rights now or hereafter existing in
favor of the Intermediary over or with respect to the Accounts, all property
standing to the credit of the Accounts and all Security Entitlements to such
property (including (a) any and all contractual rights of set-off, Lien or
compensation, (b) any and all statutory or regulatory rights of pledge, Lien,
set-off or compensation, (c) any and all statutory, regulatory, contractual or
other rights to put on hold, block transfers from or fail to honor instructions
of the Security Agent with respect to the Accounts or (d) any and all statutory
or other rights to prohibit or otherwise limit the pledge, assignment,
collateral assignment or granting of any type of security interest in the
Accounts).

 

3.3 Limitation on Liability

 

  (a)

Neither Collateral Party shall have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
neither Collateral Party shall be subject to any fiduciary or other implied
duties, and neither Collateral Party shall have any duty to take any
discretionary action or exercise any discretionary powers. None of the
Intermediary, the Collateral Administrator, any Affiliate of the Intermediary or
the Collateral Administrator, or any officer, agent, stockholder, partner,
member, director or employee of the Intermediary or the Collateral Administrator
shall have any liability, whether direct or indirect and whether in contract,
tort or otherwise, (i) for any

 

3



--------------------------------------------------------------------------------

  action taken or omitted to be taken by any of them hereunder or in connection
herewith unless (A) such party willfully fails to follow written directions
delivered to the Collateral Parties in accordance with this Agreement or
(B) there has been a final judicial determination that such act or omission was
performed or omitted in bad faith or constituted gross negligence or willful
misconduct, (ii) for any action taken or omitted to be taken by such party at
the express direction of the Debtor and the Security Agent (acting solely at the
direction of the Administrative Agent), or (iii) for any action taken or omitted
to be taken by such party at the express written direction of any Person
reasonably believed by it to be entitled to give such direction in accordance
with this Agreement, the Loan Agreement or any other Support Document. In
addition, the Intermediary shall have no liability for making any investment or
reinvestment of any cash balance in the Accounts pursuant to an investment
instruction complying with the terms of this Agreement. With the exception of
this Agreement and the Security Agreement (and the provisions of the Loan
Agreement referred to therein), the Collateral Parties are not responsible for
or chargeable with knowledge of any terms or conditions contained in any
agreement referred to herein.

 

  (b) Neither the Intermediary nor the Collateral Administrator shall be
required to take any action that is contrary to applicable law or this Agreement
or that will require it to expend or risk its own funds or otherwise incur
financial liability.

 

  (c) To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When an
account is opened, the Intermediary will ask for information that will allow the
Intermediary to identify relevant parties.

 

  (d) Should any controversy arise between the undersigned with respect to this
Agreement or with respect to the right to receive the Financial Assets, the
Collateral Parties shall have the right to consult with counsel and/or to
institute a bill of interpleader in any court of competent jurisdiction to
determine the rights of the parties. If the Collateral Parties receive written
evidence that a dispute has arisen with respect to the Financial Assets, the
Collateral Parties may deliver the Financial Assets to any court of competent
jurisdiction and request such court to adjudicate the entitlement to such
Financial Assets by interpleader or other legal proceeding. In respect of this
paragraph, should such actions be necessary, or should the Collateral Parties
become involved in litigation in any manner whatsoever on account of this
Agreement or the Financial Assets, the Debtor hereby binds and obligates itself,
its successors, assigns and legal representatives to pay the Collateral Parties,
in addition to any charge made hereunder for acting as the Intermediary or the
Collateral Administrator, as applicable, reasonable attorney’s fees incurred by
it, and any other disbursements, expenses, losses, costs and damages in
connection with and resulting from such actions.

 

  (e)

Each order, instruction or direction of the Debtor or the Security Agent shall
be executed by an individual designated as an authorized representative of the
Debtor or the Security Agent, as the case may be (an Authorized Representative).
Each Authorized Representative is authorized to give and receive notices,
requests and instructions and

 

4



--------------------------------------------------------------------------------

  deliver certificates and documents in connection with this Agreement on behalf
of the Debtor or the Security Agent, as the case may be, and the specimen
signature for each such Authorized Representative of the Debtor or the Security
Agent initially authorized hereunder, is set forth on Exhibit A. From time to
time, the Debtor and the Security Agent may deliver to each party hereto a
revised exhibit or a specimen signature, but each of the parties hereto shall be
entitled to rely conclusively on the then current exhibit until receipt of a
superseding exhibit.

 

  (f) Neither Collateral Party shall be liable for any error of judgment made in
good faith by any of its officers, unless it shall be proven that such
Collateral Party was grossly negligent in ascertaining the pertinent facts.

 

  (g) The Collateral Parties shall have no duty to determine or inquire into the
happening or occurrence of any event or contingency except as expressly required
herein. Neither Collateral Party shall be liable for any action taken or omitted
by it, except for its gross negligence or willful misconduct, in good faith and
reasonably believed by it to be authorized hereby, or for any action taken or
omitted by it in accordance with the written advice of its counsel. In case any
bona fide question arises as to its duties hereunder, each Collateral Party may
request instructions from the Security Agent and shall, upon making such
request, be entitled at all times to refrain from taking any action unless it
has received written instructions from an Authorized Representative of the
Security Agent. If either Collateral Party does not receive such instructions
within five Business Days after its request, such Collateral Party may, but
shall be under no duty to, take or refrain from taking a course of action. Each
of the Collateral Parties shall act in accordance with instructions received
after such five Business Day period except to the extent that it has already
taken, or committed itself to take, action inconsistent with such instructions
or acting in accordance with such instructions shall expose such Collateral
Party to additional costs, obligations or liabilities, in each case, that are
not contemplated in this Agreement or any other Support Document. Nothing herein
shall require either Collateral Party to expend or risk its own funds, or take
any action which may, in its judgment, subject it to risk of liability for which
it is not adequately indemnified. Neither Collateral Party shall be responsible
for the title, validity, value, marketability or collectability or genuineness
of any Financial Asset received by or delivered to it pursuant to this
Agreement. The Collateral Parties may exercise or carry out their duties under
this Agreement either directly or indirectly through agents or attorneys, and
shall not be responsible for any act or omissions on the part of any such agent
or attorney appointed with due care. The Collateral Parties and any such agent
may perform any and all its duties and exercise its rights and powers through
their respective Affiliates. The exculpatory provisions of this Section 3 shall
apply to any such agent and to the Affiliates of the Collateral Parties and any
such agent, and shall apply to their respective activities as Collateral
Parties.

 

  (h)

The Intermediary shall, in accordance with Sections 3.7(a) and 3.7(b) of the
Loan Agreement, invest collected funds standing to the credit of an Account in
Eligible Investments (as defined below) on any Business Day on which the
Collateral Parties have received written instructions from an Authorized
Representative of the Debtor prior to 11:00 a.m. New York time (such
instructions being referred to herein as Proper

 

5



--------------------------------------------------------------------------------

  Instructions). All Eligible Investments shall be held in the name of the
Security Agent for the benefit of the Secured Parties. In accordance with any
Proper Instructions, the Intermediary shall make such Eligible Investments of
the type selected in the Proper Instructions, subject to the availability of the
Eligible Investments selected, with the cash amount on deposit in the Accounts
as of 11:00 a.m. New York time on such day. If the Intermediary does not receive
such Proper Instructions prior to 11:00 a.m. New York time, funds on deposit in
the Accounts shall remain uninvested. Funds on deposit in the Accounts shall
initially be uninvested. Eligible Investments has the meaning given to such term
in the Loan Agreement. An Eligible Investment may be made by the Intermediary
with or through the Security Agent or any of its Affiliates.

 

3.4 Reliance

The Collateral Parties shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing delivered to either Collateral
Party under or in connection with this Agreement or the Security Agreement and
believed by it to be genuine and to have been signed or sent by the proper
Person. The Collateral Parties may consult with counsel, financial advisers or
accountants which are employed by a law firm, financial services firm or
accounting firm, as applicable, that is either nationally-recognized and/or a
firm which such Intermediary customarily consults and which has expertise in the
subject matter with respect to which such Intermediary seeks its advice; and the
advice of any such financial advisers or accountants and any opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such advice.

 

3.5 Collateral Administrator

The Collateral Administrator shall perform the following functions:

 

  (a) maintain a loan tracking system with respect to all of the Debt
Obligations deposited into the Custodial Account, and enter information
(including without limitation principal balance, current interest, stated
maturity and amortization payments) regarding the Debt Obligations held in the
Custodial Account into the Collateral Administrator’s loan tracking system (such
information in such system, the Collateral Database);

 

  (b) make adjustments on a daily basis to the loan tracking system to account
for principal received on all of the Debt Obligations held in the Principal
Collection Account and for interest payments received on all of the Debt
Obligations held in the Interest Collection Account, and to account for
purchases or sales of any Debt Obligation (or any portion thereof) held in the
Custodial Account;

 

  (c) prepare and deliver to the Debtor and to the Security Agent a position
statement with respect to all of the Debt Obligations held in the Custodial
Account on a weekly basis, or more frequently if requested by the Debtor;

 

  (d) receive and deliver on a daily basis to the Debtor and the Security Agent
any notices or other communications received from any obligor in respect of all
of the Debt Obligation held in the Custodial Account;

 

6



--------------------------------------------------------------------------------

  (e) prepare a draft report in respect of each Payment Date indicating the
amounts set forth in Sections 3.7(e)(i), 3.7(e)(ii), 3.7(e)(iii) or 3.7(g), as
applicable, on such date as required under Section 5.1(a)(x) of the Loan
Agreement, to the extent that it has received the information therefor from the
applicable parties;

 

  (f) provide notices of the Debtor’s instructions in respect of any deposit of
any amount into, or any withdrawal from, either Collection Account to the
Security Agent; and

 

  (g) such other functions as may be agreed upon in writing by the parties
hereto from time to time.

 

4. Indemnity; Limitation on Damages; Expenses; Fees

 

4.1 Indemnity

 

  (a) The Debtor hereby indemnifies and holds harmless the Intermediary, the
Collateral Administrator, their respective Affiliates and their respective
officers, directors, employees, representatives and agents (collectively the
Intermediary Indemnitees), against any loss, claim, damage, expense or
liability, joint or several, or any action in respect thereof, to which the
Intermediary Indemnitees may become subject, whether commenced or threatened,
insofar as such loss, claim, damage, expense, liability or action arises out of
or is based upon the execution, delivery or performance of this Agreement, but
excluding any such loss, claim, damage, expense, liability or action arising out
of the bad faith, gross negligence or willful misconduct of the Intermediary,
and shall reimburse the Intermediary Indemnitees promptly upon demand for any
legal or other expenses reasonably incurred by the Intermediary Indemnitees in
connection with investigating or preparing to defend or defending against or
appearing as a third party witness in connection with any such loss, claim,
damage, expense, liability or action as such expenses are incurred.

 

  (b) The Debtor hereby indemnifies and holds harmless the Collateral
Administrator, its Affiliates and their respective officers, directors,
employees, representatives and agents (collectively the Administrator
Indemnitees), against any loss, claim, damage, expense or liability, joint or
several, or any action in respect thereof, to which the Administrator
Indemnitees may become subject, whether commenced or threatened, insofar as such
loss, claim, damage, expense, liability or action arises out of or is based upon
the following of instructions given by the Debtor (all such losses, claims,
damages, expenses, liabilities or actions, the Debtor Related Losses), but
excluding any such loss, claim, damage, expense, liability or action arising out
of the bad faith, gross negligence or willful misconduct of the Collateral
Administrator, and shall reimburse the Administrator Indemnitees promptly upon
demand for any legal or other expenses reasonably incurred by the Administrator
Indemnitees in connection with investigating or preparing to defend or defending
against or appearing as a third party witness in connection with any such loss,
claim, damage, expense, liability or action as such expenses are incurred.

 

7



--------------------------------------------------------------------------------

4.2 Limitation on Damages

No claim may be made by the Debtor against either Collateral Party or the
Security Agent or any officer, agent, stockholder, partner, member, director or
employee of any of them for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or relating to this Agreement or the transactions
contemplated hereby or any act, omission or event occurring in connection
therewith, and the Debtor hereby waives, releases and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

4.3 Expenses and Fees

 

  (a) The Debtor shall be responsible for, and hereby agrees to pay, all
reasonable costs and expenses incurred by the Collateral Parties and the
Security Agent in connection with the establishment and maintenance of the
Accounts, including the Collateral Parties’ customary fees and expenses, any
costs or expenses incurred by the Collateral Parties as a result of conflicting
claims or notices involving the parties hereto, including the fees and expenses
of its external legal counsel, and all other costs and expenses incurred in
connection with the execution, administration or enforcement of this Agreement,
including reasonable attorneys’ fees and costs, whether or not such enforcement
includes the filing of a lawsuit. All such costs and expenses shall constitute
expenses and may be paid to the Collateral Parties from the Accounts. The
authorization herein granted to the Collateral Parties to pay such costs and
expenses shall be irrevocable and no further authorization or instruction shall
be required.

 

  (b) [Reserved].

 

  (c) Notwithstanding any provision of this Agreement to the contrary, the
Security Agent is not obliged to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

 

5. Representations

The Intermediary and the Collateral Administrator each represents to the
Security Agent (for and on behalf of the Secured Parties) with respect to itself
only that:

 

5.1 Status

It is duly organized and validly existing under the laws of the jurisdiction of
its organization or incorporation and, if relevant under such laws, in good
standing.

 

5.2 Powers

It has the power to execute this Agreement and any other documentation relating
to this Agreement to which it is a party, to deliver this Agreement and any
other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and has
taken all necessary action to authorize such execution, delivery and
performance; and this Agreement has been, and each other such document will be,
duly executed and delivered by it.

 

8



--------------------------------------------------------------------------------

5.3 No Violation or Conflict

Such execution, delivery and performance do not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets.

 

5.4 Consents

All governmental and other consents that are required to have been obtained by
it with respect to this Agreement have been obtained and are in full force and
effect and all conditions of any such consents have been complied with.

 

5.5 Obligations Binding

This Agreement constitutes its legal, valid and binding obligation, enforceable
in accordance with its terms (subject to applicable bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

6. Transfer

Neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by any party
without the prior written consent of each other party, except that:

 

  (a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another Person (but without prejudice to any
other right or remedy under any other agreement); and

 

  (b) the Security Agent may transfer all of its interests and obligations in
and under this Agreement to a successor Security Agent under the Security
Agreement; provided that the Collateral Parties shall have no obligation to
comply with any notice, request, certificate, consent, statement, instrument,
document or other writing delivered by such successor until the Collateral
Parties receive such evidence thereof as the Collateral Parties may reasonably
require.

Any purported transfer that is not in compliance with this Section will be void.

 

7. Termination

 

  (a) Except as provided herein, this Agreement shall remain in full force and
effect until all Secured Obligations have been paid or satisfied in full. Upon
the joint written instruction of the Security Agent (acting at the direction of
the Administrative Agent) and the Debtor, the Intermediary shall close the
Accounts and disburse to the Debtor the balance of any assets therein, and the
security interest in the Accounts shall be terminated.

 

9



--------------------------------------------------------------------------------

  (b) Either Collateral Party may resign by giving 30 days’ prior notice to the
Security Agent and the Debtor, provided that any such resignation shall be
effective only upon the appointment by the Security Agent of successor
Collateral Parties (or Collateral Party, as the case may be) (which appointment
the Security Agent agrees to effect promptly following the receipt of such
notice). If no successor shall have been so appointed and have accepted
appointment within 60 days after the giving of such notice of resignation, the
resigning Collateral Party may petition any court of competent jurisdiction for
the appointment of a successor. On or prior to the effectiveness of such
resignation, the Intermediary shall deliver to its successor each Financial
Asset standing to the credit of the Accounts.

 

8. Miscellaneous

 

8.1 Entire Agreement

This Agreement constitutes the entire agreement and understanding of the parties
with respect to its subject matter and supersedes all oral communication and
prior writings with respect thereto.

 

8.2 Amendments

No amendment, modification or waiver in respect of this Agreement will be
effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties.

 

8.3 Survival

All representations and warranties made in this Agreement or in any certificate
or other document delivered pursuant to or in connection with this Agreement
shall survive the execution and delivery of this Agreement or such certificate
or other document (as the case may be) or any deemed repetition of any such
representation or warranty. In addition, the rights of the Collateral Parties
under Sections 3 and 4, and the obligations of the Debtor under Section 4, shall
survive the termination of this Agreement.

 

8.4 Benefit of Agreement

Subject to Section 6, this Agreement shall be binding upon and inure to the
benefit of the Debtor, the Security Agent (for and on behalf of the Secured
Parties), the Intermediary and the Collateral Administrator and their respective
successors and permitted assigns.

 

10



--------------------------------------------------------------------------------

8.5 Counterparts

This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

8.6 No Waiver of Rights

A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise of that right, power or privilege or
the exercise of any other right, power or privilege.

 

8.7 Headings

The headings used in this Agreement are for convenience of reference only and
are not to affect the construction of or to be taken into consideration in
interpreting this Agreement.

 

8.8 Severability

If any provision of this Agreement, or the application thereof to any party or
any circumstance, is held to be unenforceable, invalid or illegal (in whole or
in part) for any reason (in any jurisdiction), the remaining terms of this
Agreement, modified by the deletion of the unenforceable, invalid or illegal
portion (in any relevant jurisdiction), will continue in full force and effect,
and such unenforceability, invalidity, or illegality will not otherwise affect
the enforceability, validity or legality of the remaining terms of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the deletion of such portion of this Agreement will not substantially
impair the respective expectations of the parties or the practical realization
of the benefits that would otherwise be conferred upon the parties.

 

9. Notices

 

9.1 Effectiveness

All notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail (airmail, if overseas) or the equivalent (return receipt
requested) or sent by email transmission (of a pdf or similar format file), as
follows:

 

  (a) if to the Debtor, to it at 601 Lexington Avenue, 26th Floor, New York, NY
10022, Attention: Rocco Del Guercio; Telephone No. 212-257-5193; Email:
RDelGuercio@CMFN-INC.COM;

 

  (b) if to the Security Agent, to it at 388 Greenwich Street, 14th Floor, New
York, New York 10013, Attention: Agency & Trust; Email: thomas.varcado@citi.com;
Telephone No. 713-693-6674;

 

11



--------------------------------------------------------------------------------

  (c) if to the Intermediary, to it at 388 Greenwich Street, 14th Floor, New
York, New York 10013, Attention: Agency & Trust; Email:
thomas.varcados@citi.com; Telephone No. 713-693-6674); and

 

  (d) if to the Collateral Administrator, to it at 1301 Fannin Street, 17th
Floor, Houston, TX 77002, Re: CM Finance SPV LLC; Email:
paul.plank@virtusllc.com; (Telephone No. 713-993-4304).

Either party hereto may change its address for notices and other communications
hereunder by notice to the other party hereto.

The Security Agent and the Intermediary agree to accept and act upon
instructions or directions pursuant to this Agreement or any documents executed
in connection herewith sent by unsecured email or other similar unsecured
electronic methods; provided that any person providing such instructions or
directions (if such person is not listed in Exhibit A (Authorized
Representatives of Security Agent) hereto) shall provide to the Security Agent
and the Intermediary an incumbency certificate listing persons designated to
provide such instructions or directions (including the email addresses of such
persons), which incumbency certificate shall be amended whenever a person is
added or deleted from the listing. If such person elects to give the Security
Agent and the Intermediary email (of .pdf or similar files) (or instructions by
a similar electronic method) and the Security Agent and the Intermediary in its
discretion elects to act upon such instructions, their reasonable understanding
of such instructions shall be deemed controlling. The Security Agent and the
Intermediary shall not, in the absence of any bad faith, gross negligence or
willful misconduct on the part of the Security Agent or the Intermediary, as the
case may be, be liable for any losses, costs or expenses arising directly or
indirectly from their reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction. Any person providing such instructions or
directions agrees to assume all risks arising out of the use of such electronic
methods to submit instructions and directions to the Security Agent and the
Intermediary, including without limitation the risk of the Security Agent and
the Intermediary acting on unauthorized instructions, and the risk of
interception and misuse by third parties.

Any notices or other communications delivered to the Intermediary shall be
delivered with a copy to the Collateral Administrator.

Notwithstanding anything to the contrary herein, any and all communications
(both text and attachments) by or from the Intermediary that the Intermediary in
its sole discretion deems to contain confidential, proprietary, and/or sensitive
information and sent by electronic mail will be encrypted. The recipient of the
email communication will be required to complete a one-time registration
process.

 

9.2 Change of Addresses

Any party may by notice to each other party change the address or facsimile
number at which notices or other communications are to be given to it.

 

12



--------------------------------------------------------------------------------

10. Governing Law and Jurisdiction

 

10.1 Governing Law

This Agreement shall be construed in accordance with, and this Agreement and all
matters arising out of or relating in any way whatsoever to this Agreement
(whether in contract, tort or otherwise) shall be governed by, the law of the
State of New York.

 

10.2 Jurisdiction

With respect to any suit, action or proceedings relating to this Agreement or
any matter between the parties arising under or in connection with this
Agreement (Proceedings), each party irrevocably: (a) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City; and
(b) waives any objection which it may have at any time to the laying of venue of
any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

10.3 Service of Process

The Debtor irrevocably appoints the Process Agent (if any) specified pursuant to
the Loan Agreement to receive, for it and on its behalf, service of process in
any Proceedings. If for any reason the Debtor’s Process Agent is unable to act
as such, the Debtor will promptly notify the Security Agent and within 30 days
appoint a substitute process agent acceptable to the Security Agent. The parties
irrevocably consent to service of process given in the manner provided for
notices in Section 9. Nothing in this Agreement will affect the right of any
party to serve process in any other manner permitted by law.

 

10.4 Waiver of Jury Trial Right

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each
party hereby (a) certifies that no representative, agent or attorney of the
other has represented, expressly or otherwise, that the other would not, in the
event of a Proceeding, seek to enforce the foregoing waiver and (b) acknowledges
that it has been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this paragraph.

 

11. Definitions

As used in this Agreement:

Accounts means the Collection Accounts and the Custodial Account.

Administrator Indemnitees has the meaning given to such term in Section 4.1(b).

Agreement has the meaning specified in the first paragraph of this Agreement.

Authorized Representative has the meaning given to such term in Section 3.3(e).

 

13



--------------------------------------------------------------------------------

Collateral Administrator has the meaning specified in the first paragraph of
this Agreement.

Collateral Parties has the meaning specified in the first paragraph of this
Agreement.

Collection Accounts has the meaning given to such term in Section 2.1.

consent includes a consent, approval, action, authorization, exemption, notice,
filing, registration or exchange control consent.

Custodial Account has the meaning given to such term in Section 2.1.

Debtor has the meaning specified in the first paragraph of this Agreement.

Debtor Related Losses has the meaning given to such term in Section 4.1(b).

Eligible Investments has the meaning given to such term in Section 3.3(h).

Entitlement Holder has the meaning given to such term in Section 8-102(a)(7) of
the UCC.

Entitlement Order has the meaning given to such term in Section 8-102(a)(8) of
the UCC.

Financial Asset has the meaning given to such term in Section 8-102(a)(9) of the
UCC.

Interest Collection Account has the meaning specified in Section 2.1.

Intermediary has the meaning specified in the first paragraph of this Agreement.

Intermediary Indemnitees has the meaning given to such term in Section 4.1(a).

Loan Agreement means the Loan Agreement dated on or about the date hereof
between, among others, the Debtor, the Lenders (as defined therein), and
Citibank, N.A., a national banking association, as administrative agent for the
Lenders (as defined therein).

Principal Collection Account has the meaning specified in Section 2.1.

Proceedings has the meaning specified in Section 10.2.

Proper Instructions has the meaning given to such term in Section 3.3(h).

Securities Account has the meaning given to such term in Section 8-501(a) of the
UCC.

Security Agent has the meaning specified in the first paragraph of this
Agreement.

Security Agreement has the meaning given to such term in Section 1.1

Securities Intermediary has the meaning given to such term in
Section 8-102(a)(14) of the UCC.

Securities Intermediary’s Jurisdiction has the meaning given to such term in
Section 8-110(e) of the UCC.

Security Entitlement has the meaning given to such term in Section 8-102(a)(17)
of the UCC.

UCC means the Uniform Commercial Code as in effect in the State of New York.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

CM FINANCE SPV LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

VIRTUS GROUP, LP, not in its individual capacity but solely as Collateral
Administrator

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

CITIBANK, N.A., not in its individual capacity but solely as Intermediary

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

CITIBANK, N.A., not in its individual capacity but solely as Security Agent

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit A

AUTHORIZED REPRESENTATIVES OF DEBTOR

 

Name

 

Position

 

Signature

                                                                                
                                                                        
                                                                  
                                                              
                                                                  
                                                              
                                                                  
                                         



--------------------------------------------------------------------------------

Exhibit A

AUTHORIZED REPRESENTATIVES OF SECURITY AGENT

 

Name

 

Position

 

Signature

                                                                                
                                                                        
                                                                   
                                                              
                                                                  
                                                              
                                                                  
                                         



--------------------------------------------------------------------------------

CONTENTS

 

SECTION    PAGE  

1.

    

INTERPRETATION

     1     

1.1

   DEFINITIONS AND INTERPRETATION      1   

2.

    

THE ACCOUNTS

     1     

2.1

   STATUS OF ACCOUNT AND RELATIONSHIP OF PARTIES      1     

2.2

   TREATMENT OF PROPERTY AS FINANCIAL ASSETS      2     

2.3

   FORM OF SECURITIES, INSTRUMENTS, ETC.      2     

2.4

   SECURITIES INTERMEDIARY’S JURISDICTION      2     

2.5

   CONFLICTS WITH OTHER AGREEMENTS      2     

2.6

   CONTROL      2   

3.

    

THE COLLATERAL PARTIES

     3     

3.1

   NO CHANGE TO ACCOUNTS; CERTAIN INFORMATION      3     

3.2

   SUBORDINATION      3     

3.3

   LIMITATION ON LIABILITY      3     

3.4

   RELIANCE      6     

3.5

   COLLATERAL ADMINISTRATOR      6   

4.

    

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

     7     

4.1

   INDEMNITY      7     

4.2

   LIMITATION ON DAMAGES      8     

4.3

   EXPENSES AND FEES      8   

5.

    

REPRESENTATIONS

     8     

5.1

   STATUS      8     

5.2

   POWERS      8     

5.3

   NO VIOLATION OR CONFLICT      9     

5.4

   CONSENTS      9     

5.5

   OBLIGATIONS BINDING      9   

6.

    

TRANSFER

     9   

7.

    

TERMINATION

     9   

 

Page i



--------------------------------------------------------------------------------

8.

    

MISCELLANEOUS

     10     

8.1

   ENTIRE AGREEMENT      10     

8.2

   AMENDMENTS      10     

8.3

   SURVIVAL      10     

8.4

   BENEFIT OF AGREEMENT      10     

8.5

   COUNTERPARTS      11     

8.6

   NO WAIVER OF RIGHTS      11     

8.7

   HEADINGS      11     

8.8

   SEVERABILITY      11   

9.

    

NOTICES

     11     

9.1

   EFFECTIVENESS      11     

9.2

   CHANGE OF ADDRESSES      12   

10.

    

GOVERNING LAW AND JURISDICTION

     13     

10.1

   GOVERNING LAW      13     

10.2

   JURISDICTION      13     

10.3

   SERVICE OF PROCESS      13     

10.4

   WAIVER OF JURY TRIAL RIGHT      13   

11.

    

DEFINITIONS

     13   

 

Page ii



--------------------------------------------------------------------------------

Dated as of November 9, 2016

CM FINANCE SPV LLC,

as Debtor

CITIBANK, N.A.,

as Security Agent

CITIBANK, N.A.,

as Intermediary

VIRTUS GROUP, LP,

as Collateral Administrator

 

 

 

ACCOUNT CONTROL AGREEMENT

 

 

 

 

LOGO [g275123dsp105.jpg]    Freshfields Bruckhaus Deringer US LLP